MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00224-CR

                           DEDRICK ROBBINS, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

    Appeal from the 263rd District Court of Harris County. (Tr. Ct. No. 1373139).


TO THE 263RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 19th day of February 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on December 18, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered February 19, 2015.



             Panel consists of Justices Keyes, Higley, and Brown. Opinion
              delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 1, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT